Citation Nr: 0518017	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 20, 2001 for 
the grant of a 70 percent rating for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to September 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Boston, 
Massachusetts that granted a 70 percent rating for service-
connected bipolar disorder, effective July 20, 2001; the 
veteran appealed for an earlier effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

The veteran contends that an earlier effective date should be 
assigned for the award of a 70 percent rating for bipolar 
disorder.  In this regard, the Board notes that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2004); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

Governing regulation also provides that a medical record may 
be accepted as an informal claim for an increased rating, 
under certain circumstances.  38 C.F.R. § 3.157 (2004).  It 
appears that there are outstanding VA medical records 
relating to treatment for the veteran's service-connected 
psychiatric disorder, and such records must be obtained prior 
to Board review, to determine if any of these records 
constitutes an informal claim for an increased rating.  Id.; 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

In this regard, during the August 2001 VA examination it was 
indicated that the veteran received treatment during 2000 for 
his psychiatric illness.  The Board is of the opinion that 
these records should be obtained.

Finally, the Board notes that shortly prior to this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  Under the VCAA, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although a VCAA letter was sent to the 
veteran in December 2002, it does not accurately advise the 
veteran of the information and evidence necessary to 
substantiate his claim for an earlier effective date.  The RO 
should send the veteran and his representative a VCAA letter 
regarding this claim.

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
and in 38 C.F.R. § 3.159 are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
identify the dates and locations he 
received treatment at VA or private 
facilities for his psychiatric illness 
prior to July 20, 2001.  The RO is 
thereafter requested to obtain copies of 
any records which are not on file.  

3.  The RO should then readjudicate the 
issue in appellate status.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




